DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 31 May 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22-31, there is no antecedent basis for “the move selection assembly” in claim 22. Claims 23-31 depend from claim 22 and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte (US 2013/0267874) in view of Knodel (US 2011/0278343).
Regarding claim 21-24, Marcotte discloses what can be considered a generic ultrasonic forceps device which has features standard to such a device including an end effector with a ultrasonic blade (579) and clamp arm (584), the end effector connected to a shaft assembly including a waveguide (paragraph [0024]) and a translating member for moving the clamp arm (compare figs. 5A-B) relative to a static member (72, fig. 2). Any movable clamp arm will have an infinite number of “closed positions” associated with an infinite number of “modes.” Marcotte does not disclose a mode selection assembly with two positions, where the positions of the mode selection assembly dictate the closed positions of the clamp arm. However, the electrosurgical forceps art is replete with structures for controlling the gap distance between the jaws of an end effector. Knodel discloses an electrosurgical forceps device with several embodiments for controlling the gap distance between the jaws of an end effector including one (figs. 10-12) with a mode selection assembly with two positions (60), where the assembly includes a pivot connected to one of the jaws (52), where the vertical position of the mode selection of the assembly (fig. 11 vs fig. 12) dictates the gap distance between the jaws. In Knodel the pivot is coupled to the static member (fig. 10) which moves relative to the translating member (50). The mode selector operates automatically in the sense that the thickness of tissue sets the gap distance between jaws (54, fig. 11 vs. 12). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Marcotte with any commonly known structure useful to setting a gap distance between the jaws, including the mode selection assembly and associated elements as taught by Knodel, that would produce the predictable result of allowing the device to operate at two distinct gap distances.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2012/0116260) in view of Donnigan (US 2012/0022584).
Regarding claims 21-24, Johnson discloses what can be considered a (different) generic ultrasonic forceps device (fig. 4) which includes a shaft assembly including a waveguide (210) and a translatable member (220) movable relative to a static member (230) connected to an end effector including an ultrasonic blade (242) and a clamp arm (244). Johnson does not disclose the mode selection assembly and associated elements. However, gap-controlling elements for forceps jaws are very common in the art. Donnigan discloses a forceps device which includes a mode selection assembly  with a pivot arm (60, fig. 5) connected by a pin (54) to a clamp arm (18), where vertical movement of the pivot arm in conjunction with other structures allow the clamp arm to transition seamlessly through different closed positions (figs. 6-8 “fully open, intermediate and closed positions” in [0043]). The pivot arm is pivotably coupled with a static member (at 62). It is noted that the claim language “configured to allow” is very broad, where any movable part of a forceps can be considered “configured to allow” whatever functions the forceps actually performs. Further, “configured to allow” requires no structural limitations which would prevent other functions. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Johnson with the structural features disclosed by Donnigan, including at least the pivot arm and pin and which together is considered to comprise a mode selection assembly, that would produce the predictable result of allowing the device of Johnson to have at least two closed positions as taught by Donnigan.

Allowable Subject Matter
Claims 25-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While structures that allow a control of gap distance between forceps jaws is known in the art (see the additional references cited in the Conclusion), there are no references which anticipate or render obvious the limitations recited in claims 23-31 (with respect to the sled in particular) and which were filed prior to the filing date of the pending application (in 2014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding other devices which control gap distance between jaws, see paragraph [0038] of US 2006/0224158 to Odom, element 1067 in figure 14B of US 2010/0076433 to Taylor and figures 2A-C of US 2013/0150842 to Nau (US 2013/0150842).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794